Citation Nr: 1739940	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-34 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to an increased evaluation for a bilateral hearing loss currently evaluated as 10 percent disabling.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for residuals of a radial head fracture, left elbow, with degenerative joint disease (claimed as left arm injury and left arm deformity).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

T. Booker, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1973 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

The Veteran testified at a hearing in January 2017 before the undersigned.  A copy of the transcript has been associated with the Veteran's electronic claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record. 

The issue of entitlement to an increased rating for bilateral hearing loss is REMANDED to the AOJ.


FINDINGS OF FACT

1. In an unappealed June 2001 rating decision entitlement to service connection for residuals of a radial head fracture, left elbow, with degenerative joint disease was denied.  

2. Evidence received since the June 2001 rating decision is cumulative, redundant, and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for residuals of a radial head fracture, left elbow, with degenerative joint disease.


CONCLUSION OF LAW

The June 2001 rating decision is final.  New and material evidence has not been submitted to reopen a claim of entitlement to service connection for a radial head fracture, left elbow, with degenerative joint disease.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
 
With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

New and Material Evidence

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303 (b). Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303 (b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101 (3) (West 2014) and 38 C.F.R. § 3.309 (a) (2016). See Walker v. Shinseki, 708 F.3d 1331   (Fed. Cir. 2013).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Service connection for arthritis may be established on a presumptive basis by showing that such disease manifested itself to a degree of 10 percent or more within one year from the date of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).

The Veteran contends that his left elbow disability should be service connected, and that new and material evidence has been submitted.  

In a June 2001 rating decision, entitlement to service connection for residuals of a radial head fracture, left elbow, with degenerative joint disease was denied because the evidence showed that the injury existed prior to service and no permanent worsening of the condition was found.  The Veteran did not perfect a timely appeal and new and material evidence was not received within one year of the June 2001 VA rating decision.  Therefore, the June 2001 VA rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2016).

Generally, a claim which has been denied in an unappealed rating decision may not thereafter be reopened and allowed.  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).
At the time of the June 2001 VA rating decision, the evidence of record included, in part, the Veteran's service treatment records and which did not reveal a left elbow disorder that was attributable to the Veteran's military service.  The service treatment records did reveal that at the Veteran's September 1973 enlistment examination he was noted to have less than a full range of left elbow extension.  At the appellant's February 1975 separation examination, however, no left elbow disorder was reported or diagnosed.  The service treatment records showed no other pertinent complaints, findings or diagnoses pertaining to a left elbow disorder.  The service personnel records do show that the claimant completed airborne training without any complaints pertaining to a left elbow disorder. 

The additional evidence received since the June 2001 VA rating decision includes treatment records from VA Medical Center San Francisco dated from February to March 2000.  These submitted records contain no evidence other than that which was previously submitted.  That is, they provide no evidence of an in service left elbow injury, no evidence of compensably disabling left elbow arthritis within a year of the claimant's separation from active duty, and no evidence connecting a left elbow disorder to service or a service connected disability. 

As these records do not relate to an unestablished fact, namely identifying an in-service event or injury related to the left elbow or a nexus between the Veteran's left elbow disability and his in-service injury, the criteria for reopening the Veteran's claim has not been met.  Although the evidence may be new, it is not material and the claim is not reopened.  38 U.S.C.A. § 5108.  

As new and material evidence has not been received the benefit-of-the-doubt doctrine does not apply, and the petition to reopen must be denied.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The claim of entitlement to service connection for residuals of a radial head fracture, left elbow, with degenerative joint disease is not reopened, and the appeal is denied.


REMAND

The Veteran testified at the January 2017 hearing that his bilateral hearing loss has worsened in severity.  Specifically, he explained that his issued hearing aids are no longer adequate.  The last VA compensation examination to assess the Veteran's hearing loss was in July 2013.

As the evidence indicates that the disability may have increased in severity since the last examination VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his hearing loss condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination by an audiologist to determine the current severity of his service-connected hearing loss.  All records in Virtual VA and VBMS must be provided to and reviewed by the examiner as part of the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must specifically address the functional effect of the Veteran's hearing loss on his occupational ability and daily activities.  A complete rationale should be provided for any opinion expressed.

2. The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
         
3. Finally, after completing any other development that may be indicated, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


